USDC IN/ND case 2:17-cv-00229-JVB-JEM document 86 filed 11/23/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

GABRIELLA ERICA VASQUEZ, as                          )
Guardian of THERESA PARAMO, an                       )
Incapacitated Adult,                                 )
               Plaintiff,                            )
                                                     )
       v.                                            ) CASE NO. 2:17-cv-00229-JVB-JEM
                                                     )
THE CITY OF EAST CHICAGO,               et al.,      )
           Defendants.                               )

                PARTIES’ STIPULATED DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the plaintiff, Gabriella Erica Vasquez, as

Guardian of Theresa Paramo, an Incapacitated Adult, and defendants, The City of East Chicago,

The City of Hammond, Eric Godoy, James Solorio, Joseph Munoz, James Onohan, and Michael

Schmidt, by their respective counsel, herewith stipulate to the dismissal of plaintiff’s cause of

action and all claims which are or could have been made against defendants therein, with prejudice.

RUDER LAW LLC                                        TOLBERT & TOLBERT, LLC

By: /s/ Lawrence T. Ruder                            By: /s/ Michael E. Tolbert
   One of the Attorneys for Plaintiff                   One of the Attorneys for Defendants
   300 Saunders Road, Suite 200                          City of East Chicago, Eric Godoy,
   Riverwoods, Illinois 60015                            and James Solorio
   Telephone: (312) 481-7007                             1085 Broadway, Suite B
                                                         Gary, Indiana 46402
                                                         Telephone: (219) 427-0094

                                                     EICHHORN & EICHHORN, LLP

                                                     By: /s/ John M. McCrum
                                                        One of the Attorneys for Defendants
                                                        City of Hammond, Joseph Munoz,
                                                          James Onohan, and Michael Schmidt
                                                          2929 Carlson Drive, Suite 100
                                                          Hammond, Indiana 46323
                                                          Telephone: (219) 931-0560
USDC IN/ND case 2:17-cv-00229-JVB-JEM document 86 filed 11/23/20 page 2 of 2


                                CERTIFICATE OF SERVICE

        I, Michael E. Tolbert, certify that on the 23rd of November, 2020, a true and complete copy
of the foregoing was served upon all counsel of record via the Case Management / Electronic Case
Filing (CM/ECF) system maintained by the United States District Court for the Northern District
of Indiana.

Thomas A. Clements
Attorney at Law
500 East 86th Avenue
Merrillville, IN 46410

Lawrence R. Ruder
Ruder Law LLC
20 N Clark St., Suite 3100
Chicago, IL 60602

John M. McCrum
Robert J. Feldt
Eichhorn & Eichhorn LLP
2929 Carlson Drive, Suite 100
Hammond IN 46323


                                                     /s/ Michael E. Tolbert
                                                     Michael E. Tolbert, #22555-64
